TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00431-CR


                                   Lanae Tipton, Appellant

                                               v.

                                 The State of Texas, Appellee


                 FROM THE 264TH DISTRICT COURT OF BELL COUNTY
           NO. FR82063, THE HONORABLE PAUL L. LEPAK, JUDGE PRESIDING



                             MEMORANDUM OPINION


              Appellant Lane Tipton was charged with the offense of aggravated robbery with a

deadly weapon. See Tex. Penal Code §§ 29.02-.03. Tipton was found guilty by a jury of the

charged offense and was sentenced to nineteen years’ confinement in the Texas Department of

Criminal Justice—Institutional Division. Tipton appeals the trial court’s judgment of conviction.

              Appellant’s court-appointed attorney has filed a motion to withdraw supported

by a brief concluding that the appeal is frivolous and without merit. The brief meets the

requirements of Anders v. California by presenting a professional evaluation of the record

demonstrating why there are no arguable grounds to be advanced. See 386 U.S. 738, 744

(1967); Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio,

488 U.S. 75, 86-87 (1988).

              Appellant’s counsel has represented to the Court that he has provided copies of

the motion and brief to appellant; advised appellant of her right to examine the appellate record
and file a pro se brief; provided appellant with a complete copy of the appellate record; and

notified appellant of her deadline to file a pro se brief, along with the mailing address of this

Court. See Kelly v. State, 436 S.W.3d 313, 319-21 (Tex. Crim. App. 2014); see also Anders,

386 U.S. at 744; Garner, 300 S.W.3d at 766. To date, appellant has not filed a pro se brief.

                We have conducted an independent review of the record, including appellate

counsel’s brief, and find no reversible error. See Anders, 386 U.S. at 744; Garner, 300 S.W.3d

at 766; Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). We agree with

counsel that the record presents no arguably meritorious grounds for review and the appeal

is frivolous.

                Counsel’s motion to withdraw is granted.         The trial court’s judgment of

conviction is affirmed.



                                             __________________________________________
                                             Chari L. Kelly, Justice

Before Chief Justice Byrne, Justices Kelly and Smith

Affirmed

Filed: April 21, 2022

Do Not Publish




                                                2